PER CURIAM.
At issue in this case, which involves an alleged breach of a services contract and related claims, is whether venue is proper in Leon County. We hold that it is not. Our review of the record establishes that the appellant law firms were required to perform their obligations under the contract in Duval County, Florida, and transmitted the letter repudiating the contract from Duval County, Florida. Thus, Duval County, Florida, is where the claimed causes of action accrued. See § 47.011, Fla. Stat. (2012). We note that the relationship created between the parties was not that of debtor and creditor, and thus the venue rule by which appellee could summon appellant to answer in Leon County does not apply. See RMR Enters., Inc. of S.W.F. v. T.B. Landmark Constr., Inc., 894 So.2d 1073, 1073-74 (Fla. 1st DCA 2005). Thus, contrary to the trial court’s ruling, venue is not proper in Leon County.
REVERSED and REMANDED.
BENTON, C.J., and CLARK and MAKAR, JJ., concur.